Citation Nr: 1109266	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO. 09-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a disorder, to include arthritis, of the bilateral hands, fingers, and elbows, to include as secondary to service-connected degenerative disc disease, L4-L5, post-operative with degenerative arthritis of the lumbar spine.

2. Entitlement to service connection for an eye disorder, to include large bullous retinal detachment of the left eye with multiple retinal breaks, status post retinal detachment repair with sclera buckle and subretinal fluid drainage of the left eye, superficial keratitis, senile cataracts, pseudophakia, and corneal edema, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for gout of the bilateral feet.


REPRESENTATION

Veteran  represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968 and from August 1968 to February 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2008, the Veteran filed a notice of disagreement with several issues in the April 2008 rating decision, including the denial of service connection for a middle back condition.  Thereafter, in an October 2008 letter, the RO informed him that he had entered a notice of disagreement as to the denial of service connection for a middle back condition and that he was currently service-connected for degenerative disc disease, L4-L5 and L5-S1, post-operative with degenerative arthritis of the lumbar spine, which was evaluated as 10 percent disabling.  The RO indicated that there was no provision in the Rating Schedule for the spine to separately service connect and evaluate conditions of the lower back (lumbar spine) and middle back (thoracic spine), so even if the Veteran did have a service-connected condition of the thoracic spine, it would just be added in with the current service-connected condition and be evaluated based on the range of motion of his lumbar spine or incapacitating episodes.  As such, the Veteran was requested to clarify whether he would still like to pursue an appeal for service connection for a condition of the thoracic spine or if he would rather file a new claim for an increased evaluation of his service-connected degenerative disc disease, L4-L5, post-operative with degenerative arthritis of the lumbar spine.  Thereafter, in a statement received later in October 2008, the Veteran indicated that he wished to file a new claim for an increased rating for his service-connected back disability.  

Moreover, the December 2008 statement of the case only addressed the three issues listed on the title page.  Additionally, in his December 2008 substantive appeal (VA Form 9), the Veteran indicated that he was only appealing the issues of entitlement to service connection for arthritis, an eye disorder, and gout.  Moreover, VA has not taken any action to indicate to the Veteran that the issue of entitlement to service connection for a middle back condition remains on appeal and it took steps to close the appeal (see certification of Appeal [VA Form 8]).   See Percy v. Shinseki, 23 Vet. App. 37 (2009).  As such, the Veteran's claim for service connection for a middle back condition is considered withdrawn.  

The Board notes that, on the Veteran's December 2008 substantive appeal (VA Form 9), he indicated that he wished to offer testimony at a hearing before a Veterans Law Judge sitting at the RO.  As such, he was scheduled for his requested hearing in April 2010; however, in March 2010, his representative indicated that he would not be attending his Board hearing and requested that a decision be made based on the evidence of record.  Therefore, the Veteran's request for a Board hearing is withdrawn.  38 C.F.R. § 20.704(e) (2010).

The issues of entitlement to service connection for a disorder of the bilateral elbows, hands, and fingers and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Gout of the bilateral feet is not shown to be causally or etiologically related to any disease, injury, or incident during service.



CONCLUSION OF LAW

Gout of the bilateral feet was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability, notice of the evidence required to substantiate a claim for service connection must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In this case, the VCAA duty to notify was satisfied prior to the initial AOJ decision by a letter issued to the Veteran in July 2007.  The letter advised the Veteran of the information and evidence necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The July 2007 letter also informed him as to the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Therefore, the Board finds that the Veteran has been provided with proper notice under the VCAA.  

In addition, the duty to assist the Veteran to develop the claim is fulfilled.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service private medical records have been obtained and considered.  He has not identified any additional, outstanding records necessary to decide his pending appeal.  

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for gout of the bilateral feet; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no indication that such disorder may be associated with the Veteran's military service.  In this regard, the Veteran has only offered general and conclusory statements that his gout is related to his military service.  Moreover, he has not alleged a continuity of symptomatology since service.   The United States Court of Appeals for Veterans Claims (Court) has held that a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.



Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to gout.  Moreover, at his November 1987 retirement examination, his feet were normal upon clinical evaluation.   Post-service medical records reflect that the Veteran was first diagnosed with gout of the left and right great toes in March 2007 by Dr. Aquino.  Additionally, a general diagnosis of gout was assigned in April 2007.  However, such diagnosis was nearly 20 years after the Veteran's separation from service.  Precedential case law reflects that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Moreover, the only evidence of a relationship between the Veteran's gout and his military service is his own statements.  In this regard, the Board observes that the Veteran has never alleged a continuity of gout symptomatology since his military service.  Rather, he has only offered his general and conclusory statements that such disorder is related to his military service.  

The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's gout and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his gout symptomatology, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Moreover, the Veteran has offered only general and conclusory statements regarding the relationship between his gout and his military service, and has not provided any rationale for such statements.  Therefore, as he is not competent to render an opinion as to the etiology of his gout, the Board accords his statements no probative weight.

In conclusion, the Board finds that service connection for gout of the bilateral feet is not warranted as the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to such disorder, there was approximately a 20 year gap between his military service and a diagnosis of gout, and there is no competent opinion relating gout to his military service or a credible account of a continuity of symptomatology since service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for gout of the bilateral feet.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for gout of the bilateral feet is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for a disorder, to include arthritis, of the bilateral elbows, hands, and fingers and an eye disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board initially finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, as referable to the Veteran's claim of entitlement to service connection for a disorder, to include arthritis, of the bilateral elbows, hands, and fingers, the AOJ noted in the December 2008 statement of the case that a November 2007 X-ray from Blanchfield Army Community Hospital revealed degenerative osteoarthritis of the left hand; however, such record does not appear to be in the file.  Therefore, on remand, records dated from October 2007 to the present, to include the November 2007 X-ray report, from such facility should be obtained for consideration in the Veteran's appeal.  Additionally, while on remand, the Veteran should be given the opportunity to identify any additional treatment records referable to his a disorder, to include arthritis, of the bilateral elbows, hands, and fingers and eye disorder and, thereafter, any identified records should be obtained.

The Board also finds that a remand is necessary in order to afford the Veteran VA examinations so as to determine the nature and etiology of his a disorder, to include arthritis, of the bilateral elbows, hands, and fingers and eye disorder.  

Specifically, with respect to the Veteran's claim of entitlement to service connection for a disorder, to include arthritis, of the bilateral elbows, hands, and fingers, his service treatment records reflect various complaints and treatment referable to such body parts.  In this regard, an August 1967 record reflects complaints of a sore left elbow.  In November 1972, the Veteran was treated for cellulitis of the right hand.  In February 1975, he was noted to have a lump on his left hand.  An April 1979 record reflects complaints of aching in the left wrist.  In March 1981, the Veteran had a ganglion cyst on his left thumb and, in October 1986, it was removed.  In May 1987, the Veteran complained of pain in the right arm for five days.  It was noted that he had a weak right hand and tendonitis was diagnosed.  Additionally, the Veteran has reported pain in his upper extremities and has a diagnosis of degenerative osteoarthritis of the left hand per the missing November 2007 X-ray report.  Moreover, he has alleged that his service-connected back disability has caused or aggravated his disorder of the elbows, hands, and fingers.  Therefore, a remand is necessary in order to determine the current nature of the Veteran's a disorder, to include arthritis, of the bilateral elbows, hands, and fingers, and whether such is related to his military service, to include the above noted complaints and treatment, or is secondary to his service-connected degenerative disc disease, L4-L5, post-operative with degenerative arthritis of the lumbar spine.

With respect to the Veteran's claim for service connection for an eye disorder, his service treatment records reflect that his vision decreased during service.  He has current diagnoses of  large bullous retinal detachment of the left eye with multiple retinal breaks, status post retinal detachment repair with sclera buckle and subretinal fluid drainage of the left eye; superficial keratitis, senile cataracts, pseudophakia, and corneal edema.  The Board observes that, generally, a refractive error of the eye is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Moreover, the Veteran has claimed that his diagnosed eye disorder is caused or aggravated by his service-connected diabetes mellitus.  In this regard, the Board notes that, at an April 2008 VA examination for the latter disease, there were no visual impairments related to diabetes mellitus noted.  However, there was no opinion offered as to whether such disease aggravated the Veteran's eye disorder.  Therefore, a remand is necessary in order to determine the current nature of the Veteran's eye disorder(s) and whether such is related to his military service or is secondary to his service-connected diabetes mellitus.

As indicated previously, the Veteran has alleged that his a disorder, to include arthritis, of the bilateral elbows, hands, and fingers was caused or aggravated by his service-connected back disability.   Likewise, he has alleged that his service-connected diabetes mellitus has caused or aggravated his eye disorder.  The Veteran has not been provided with VCAA notice with respect to the secondary aspects of his claims, and therefore, such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a disorder, to include arthritis, of the bilateral elbows, hands, and fingers as secondary to service-connected degenerative disc disease, L4-L5, post-operative with degenerative arthritis of the lumbar spine, and an eye disorder as secondary to service-connected diabetes mellitus.

2.  Request that the Veteran identify any outstanding treatment records relevant to his a disorder, to include arthritis, of the bilateral elbows, hands, and fingers and eye disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Blanchfield Army Community Hospital dated from October 2007 to the present, to include the November 2007 X-ray report referable to the Veteran's left hand.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his a disorder, to include arthritis, of the bilateral elbows, hands, and fingers.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all currently diagnosed disorders of the Veteran's bilateral elbows, hands, and fingers and should indicate if arthritis is present.

The examiner should then offer an opinion as to whether any currently diagnosed disorder of the Veteran's elbows, hands, and/or fingers is related to his military service, to include his in-service complaints and treatment as noted above.  The examiner should also offer an opinion as to whether any currently diagnosed disorder of the Veteran's elbows, hands, and/or fingers is caused or aggravated by his service-connected degenerative disc disease, L4-L5, post-operative with degenerative arthritis of the lumbar spine.  If arthritis is present in any joint, the examiner should indicate whether such manifested within one year of the Veteran's retirement  from his military service in February 1988.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral elbow, hand, and finger disorder as well as the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his eye disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all currently diagnosed disorders of the Veteran's eyes.

The examiner should then offer an opinion as to whether any currently diagnosed eye disorder is related to his military service.  The examiner should also offer an opinion as to whether any currently diagnosed eye is caused or aggravated by his service-connected diabetes mellitus.  Additionally, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's refractive error of the eye was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his eye disorder as well as the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


